Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with theQuarterly Report of CenterPoint Energy Transition Bond Company, LLC (the “Company”) on Form 10-Q for thequarter endedJune 30, 2010 (the “Report”), as filed with the Securities and Exchange Commission on the date hereof, I, Marc Kilbride, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge, that: 1.The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Marc Kilbride Marc Kilbride Vice President and Treasurer (Principal Financial Officer) August12, 2010
